       Case 8:19-cv-01212-FLA-JDE Document 84 Filed 09/22/21 Page 1 of 1 Page ID #:440

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                          CIVIL MINUTES - TRIAL

 Case No.        SA CV19-01212-FLA (JDEx)                                                                     Date      September 22, 2021
 Title:          Pavel Fuks v. Yuri Vanetik

 Present: The Honorable           FERNANDO L. AENLLE-ROCHA, UNITED STATES DISTRICT JUDGE
                        Twyla Freeman                                                                      Anne Keilwasser
                           Deputy Clerk                                                                  Court Reporter/Recorder


                Attorneys Present for Plaintiff(s):                                                Attorneys Present for Defendants:
                       John W. Lomas, Jr.                                                                  John M. Hamilton
                       Joseph R. Ashby
          Second             Day Court Trial                                                Day Jury Trial
                                               st
           One day trial:           Begun (1 day);               Held & Continued;                  Completed by jury verdict/submitted to court.
      The Jury is impaneled and sworn.
      Opening statements made by
 ✔    Witnesses called, sworn and testified.          ✔   Exhibits Identified         ✔     Exhibits admitted.

 ✔    Plaintiff(s) rest.                                  Defendant(s) rest.
      Closing arguments made by                           plaintiff(s)                    defendant(s).                Court instructs jury.
      Bailiff(s) sworn.                                   Jury retires to deliberate.                                  Jury resumes deliberations.
      Jury Verdict in favor of                            plaintiff(s)                    defendant(s) is read and filed.
      Jury polled.                                        Polling waived.
      Filed Witness & Exhibit Lists                       Filed jury notes.               Filed jury instructions.
      Judgment by Court for                                                               plaintiff(s)                 defendant(s).
      Findings, Conclusions of Law & Judgment to be prepared by                           plaintiff(s)                 defendant(s).
      Case submitted.                Briefs to be filed by
      Motion to dismiss by                                                       is             granted.             denied.           submitted.
      Motion for mistrial by                                                     is             granted.             denied.           submitted.
      Motion for Judgment/Directed Verdict by                                    is             granted.             denied.           submitted.
      Settlement reached and placed on the record.
      Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberation/findings.
      Counsel stipulate to the return of exhibits upon the conclusion of trial. Exhibit Release Form prepared and filed.
      Trial subpoenaed documents returned to subpoenaing party.
 ✔ Case continued to                  September 23, 2021, at 8:00 a.m.                        for further trial/further jury deliberation.
      Other: Certified Russian Interpreter Leonid Vishmid is present.


                                                                                                                        04        :          24
                                                                                Initials of Deputy Clerk                        TF
cc:


CV-96 (10/08)                                                 CIVIL MINUTES - TRIAL                                                               Page 1 of 1
